Powell, J.
(After stating the foregoing facts.)
The headnotes cover the points of law involved. It appears from the order of the judge of the superior court that he has not reviewed the facts, as he has the legal right and duty to do. He was in error in remanding the case on the ground assigned in the order. His judgment is therefore reversed, with direction that he pass upon the facts; and if he approves the verdict of the jury as a finding of fact, that the certiorari be dismissed, otherwise that he sustain the certiorari and grant a new trial before another jury in the justice’s court. Judgment reversed, with direction.